               Case 2:19-cv-01296-MJP Document 113 Filed 05/05/20 Page 1 of 6




1

2

3

4

5

6
                                  UNITED STATES DISTRICT COURT
7                                WESTERN DISTRICT OF WASHINGTON
8

9    JAYAKRISHNAN K. NAIR, et al.,                     Case No.: 19-cv-01296-MJP

10                                   Plaintiffs,       ORDER AND JUDGMENT AWARDING
     v.                                                DEFENDANT CHANNA COPELAND
11
                                                       ATTORNEY FEES AND COSTS
     CHANNA COPELAND, et al.,
12
                                    Defendants.
13

14
                                     I. SUMMARY OF JUDGMENT
15
          1. The name of the Judgment Creditor in this Judgment is Channa Copeland, the Full
16
             Guardian of the Person and Estate of Omana Thankamma.
17
          2. Saphronia R. Young of Regeimbal, McDonald & Young, PLLC is the attorney for the
18
             Judgment Creditor, Channa Copeland, the Full Guardian of the Person and Estate of
19
             Omana Thankamma.
20

21
          3. The names of the Judgment Debtors in this Judgment are Jayakrishnan K. Nair,

22           Rajakumari Susheelkumar, and Sukanya Susheel, individually and in their marital

23           community interests.

24        4. The Plaintiffs and Judgment Debtors, Jayakrishnan K. Nair, Rajakumari Susheelkumar,

25           and Sukanya Susheel, were pro se in this matter.


      ORDER AND JUDGMENT AWARDING DEFENDANT CHANNA
      COPELAND ATTORNEY FEES AND COSTS

      19-cv-01296-MJP – Page 1
                 Case 2:19-cv-01296-MJP Document 113 Filed 05/05/20 Page 2 of 6



           5. The principal judgment amount is $24,476.76.
1
           6. The principal judgment amount shall bear interest at 12% per annum from the date hereof
2

3               until paid in full.

4                                          II. ORDER AND JUDGMENT

5               THIS MATTER having come on regularly before the undersigned Judge upon Defendant

6    Channa Copeland’s Renewed and Amended Motion for Attorney’s Fees and Costs, and the
7    Court, having entered its findings, which are incorporated herein, in favor of the Defendant
8
     Channa Copeland, Full Guardian of the Person and Estate of Omana Thankamma, and having
9
     considered the records and files herein and all submissions in support of and in opposition to the
10
     Motion 1, and for good cause having been shown and the Court being otherwise fully informed,
11
     enters as follows:
12
                             FINDINGS OF FACT AND CONCLUSIONS OF LAW
13
           1. All notices required by law have been provided.
14
           2. This litigation commenced in August 2019 with the filing of a TRO (Dkt. No. 1), which
15

16              was summarily denied because no service had been effected on Defendants. Dkt. No. 5.

17              As soon as Defendants had been served, Plaintiffs filed another TRO (Dkt. No. 11),

18              without conferring with Defendants as they had been ordered; it too was summarily

19              denied. Dkt. No. 16. When Plaintiffs filed, in rapid succession, a petition to terminate a
20
                state proceeding and motions for sanctions for actions taking place in state proceedings
21
                (Dkt. Nos. 8 and 22), the Court was forced to issue a stay on further motions practice
22
                until the Court could rule on the motions pending at that time and address its serious
23

24
     1
      Plaintiffs filed no opposition to this motion, invoking the effects of Local Rule 7(b)(2): “Except for motions for
25   summary judgment, if a party fails to file papers in opposition to a motion, such failure may be considered by the
     court as an admission that the motion has merit.”

         ORDER AND JUDGMENT AWARDING DEFENDANT CHANNA
         COPELAND ATTORNEY FEES AND COSTS

         19-cv-01296-MJP – Page 2
             Case 2:19-cv-01296-MJP Document 113 Filed 05/05/20 Page 3 of 6



            concerns concerning jurisdiction in light of Plaintiffs’ ongoing state court proceedings,
1
            their lack of standing to represent the ageing mother who had been appointed a Guardian
2

3           (Defendant Copeland), and the apparent lack of diversity jurisdiction. Dkt. No. 23.

4      3. Plaintiffs filed a third ex parte TRO request (Dkt. No. 40), which was denied (as was the

5           motion for reconsideration which followed the denial). Dkt. Nos. 46, 50. One week after

6           that denial, Plaintiffs filed a fourth ex parte application for a TRO, this time alleging
7           (with no factual support) that some of the Defendants were attempting to “murder” their
8
            mother. Dkt. No. 59. That motion was not only denied, but the Court reinstituted the
9
            moratorium on Plaintiffs’ motion practice, citing “the expenditure of considerable
10
            judicial resources for what has essentially become a revolving door of repetitious requests
11
            and unheeded denials.” Dkt. No. 69.
12
       4. Beginning in February 2020, Defendants (including Defendant Copeland) commenced
13
            filing motions to dismiss. See Dkt. Nos. 74, 76, 78, and 80. Without exception, Plaintiffs
14

15
            failed to respond to these motions, and all were granted. Dkt. Nos. 82, 93. Plaintiffs did,

16          however, continue to file other motions, including a fifth “Motion for Emergency Relief.”

17          See Dkt. Nos, 84, 86. Citing the moratorium on their motions practice and lack of

18          substantive merit, those motions were denied. Dkt. No. 93.

19     5. This litigation has been characterized by Plaintiffs’ ongoing refusal to withdraw from
20
            non-meritorious positions, refusal to interact with the opposing parties in a cooperative
21
            and productive fashion, and refusal to abide by the orders of this Court. Regarding
22
            Defendant Copeland, the Court finds that the Plaintiffs, Jayakrishnan K. Nair,
23
            Rajakumari Susheelkumar, and Sukanya Susheel, did not bring claims against her, the
24

25



     ORDER AND JUDGMENT AWARDING DEFENDANT CHANNA
     COPELAND ATTORNEY FEES AND COSTS

     19-cv-01296-MJP – Page 3
             Case 2:19-cv-01296-MJP Document 113 Filed 05/05/20 Page 4 of 6



            Full Guardian of the Person and Estate of Omana Thankamma (“Defendant Copeland”),
1
            in good faith or upon reasonable basis.
2

3      6. Plaintiffs’ claims against Defendant Copeland were frivolous, vexatious, and

4           unreasonable in nature. They were not well-grounded in existing law. Plaintiffs’ conduct

5           was characterized by a series of non-meritorious motions, failure to abide by the orders of

6           this Court, and a litigation strategy which has prolonged and vexatiously multiplied these
7           proceedings. This conduct can only be described as intransigent, intended to unduly
8
            harass or burden Defendant Copeland and Guardianship Estate of Omana Thankamma.
9
       7. This Court has the authority to order payment of just fees and costs in favor of Defendant
10
            Copeland under the bad faith exception to the American rule. “[I]t is unquestioned that a
11
            federal court may award counsel fees to a successful party when [her] opponent has acted
12
            ‘in bad faith, vexatiously, wantonly, or for oppressive reasons.’” Hall v. Cole, 412 U.S.
13
            1, 4-5 (1973)(citations omitted).
14
       8. As this matter was dismissed for lack of jurisdiction, 28 U.S.C. § 1919 provides this
15

16          Court with authority to assess costs against Plaintiffs.

17     9. Given Plaintiffs’ conduct in this case, (multiple non-meritorious motions, inflammatory

18          and unsupported allegations against Defendant Copeland, defiance of the Court’s orders,

19          and failure to heed this Court’s repeated warnings that this case lacked jurisdiction or
20
            legal merit), 28 U.S.C. § 1927 provides this Court with authority to assess fees and costs
21
            against Plaintiffs, as their conduct caused the proceedings to be unnecessarily and
22
            vexatiously multiplied in this matter.
23
       10. Defendant Copeland is the prevailing party.
24

25



     ORDER AND JUDGMENT AWARDING DEFENDANT CHANNA
     COPELAND ATTORNEY FEES AND COSTS

     19-cv-01296-MJP – Page 4
             Case 2:19-cv-01296-MJP Document 113 Filed 05/05/20 Page 5 of 6



       11. Defendant Copeland has incurred attorney’s fees and costs in the amount of $24,476.76
1
            related to this proceeding. The Guardianship Estate of Omana Thankamma has
2

3           insufficient resources to satisfy the fees.

4      12. The fees and costs requested by Defendant Copeland in the amount of $24,476.76 were

5           reasonable and necessary.

6               a. The attorney’s fees and costs incurred by Regeimbal, McDonald & Young, PLLC
7                   in the amount of $24,476.76 are reasonable and to the benefit of Defendant
8
                    Copeland and the Guardianship Estate of Omana Thankamma considering: (i) the
9
                    novelty and difficulty of questions involved, (ii) the time and labor required/spent,
10
                    and (iii) the skill required to perform the legal services provided.
11
                b. The hours claimed by Regeimbal, McDonald & Young, PLLC are not excessive,
12
                    nor do they represent duplication of effort.
13
                c. The hourly rates of Regeimbal, McDonald & Young, PLLC are in line with the
14

15
                    prevailing market rates in the community for attorneys of similar skill and

16                  experience, and for the level of skill required for the issues addressed in the

17                  litigation.

18     13. In light of the lack of merit of Plaintiffs’ claims, their vexatious litigation tactics, and the

19          excessive and unwarranted multiplication of these proceedings by Plaintiffs, it is
20
            inequitable for Defendant Copeland or the Guardianship Estate to pay for fees and costs
21
            related to this proceeding.
22
       14. This Court has the authority (under 28 U.S.C. § 1919, 28 U.S.C. § 1927, and the bad faith
23
            exception to the American rule) to order payment of Defendant Copeland’s attorney fees
24
            and costs by the Plaintiffs.
25



     ORDER AND JUDGMENT AWARDING DEFENDANT CHANNA
     COPELAND ATTORNEY FEES AND COSTS

     19-cv-01296-MJP – Page 5
             Case 2:19-cv-01296-MJP Document 113 Filed 05/05/20 Page 6 of 6




1
            Based on the above Findings of Fact and Conclusions of Law, IT IS ORDERED,
2

3    ADJUDGED, AND DECREED as follows:

4           Attorney’s fees and costs incurred by Defendant Channa Copeland, the Full Guardian of

5           the Person and Full Guardian of the Estate of Omana Thankamma, in the amount of

6           $24,476.76 for services through the date of this Order are awarded against the Plaintiffs,
7           Jayakrishnan K. Nair, Rajakumari Susheelkumar, and Sukanya Susheel, jointly,
8
            severally, personally and in their marital community interests. This Judgment shall bear
9
            interest at 12% per annum until paid in full.
10

11
            DATED this __5th__ day of _May_, 2020.
12

13

14

15

16
                                                  A
                                                  Marsha J. Pechman
                                                  United States Senior District Judge
17

18

19

20

21

22

23

24

25



     ORDER AND JUDGMENT AWARDING DEFENDANT CHANNA
     COPELAND ATTORNEY FEES AND COSTS

     19-cv-01296-MJP – Page 6
